To set aside and vacate certain action recently taken by respondents at Benzonia, which place the board recognized as the county seat.
Denied June 7, 1876.
The county seat was originally located at Frankfort, but the question of the removal to Benzonia was several years since submitted to a vote of the people. Upon canvass of the vote the proposition was declared carried. Two or three years later the supervisors assumed to reconsider this action and to declare the proposition not carried, but this last action was clearly invalid and the board was, therefore, warranted in treating it as void.